Greene App. No. 2013-CA-29, 2014-Ohio-734. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ entry filed April 3, 2014: “Does a trial court have jurisdiction under Civ.R. 60(B) to vacate or modify an award of spousal support in a decree of divorce or dissolution where the decree does not contain a reservation of jurisdiction to modify the award of spousal support pursuant to R.C. 3105.18(E)?”
*1428O’Donnell, J., dissents.
French, J., not participating.
The conflict case is Noble v. Noble, 10th Dist. Franklin No. 07AP-1045, 2008-Ohio-4685.